396 U.S. 374 (1970)
FIRST FEDERAL SAVINGS & LOAN ASSOCIATION OF PROVIDENCE
v.
LANGTON, TAX ADMINISTRATOR.
No. 288.
Supreme Court of United States.
Decided January 19, 1970.
APPEAL FROM THE SUPREME COURT OF RHODE ISLAND.
Max Winograd for appellant.
Herbert F. De Simone, Attorney General of Rhode Island, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.